UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1508



PRISCILLA   A.  BANKS,       formerly   known   as
Priscilla A. Green,

                                                Plaintiff - Appellant,

             versus


FOOD LION, LLC,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Tommy E. Miller, Magistrate
Judge. (CA-01-841-2)


Submitted:    November 5, 2002            Decided:     November 22, 2002


Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Simon H. Scott, III, SAMS & SCOTT, P.C., Norfolk, Virginia, for
Appellant. Robert W. McFarland, Bryan K. Meals, MCGUIRE WOODS,
L.L.P., Norfolk, Virginia; William H. Baxter II, MCGUIRE WOODS,
L.L.P., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Priscilla A. Banks appeals from the magistrate judge’s order*

granting summary judgment for Food Lion in Banks’ personal injury

action.   We have reviewed the briefs, the joint appendix, and the

magistrate    judge’s   order   and   find   that   the   magistrate   judge

properly granted summary judgment in favor of Food Lion.          See Grim

v. Rahe, 434 S.E.2d 888 (Va. 1993); Colonial Stores, Inc. v.

Pulley, 125 S.E.2d 188 (Va. 1962).           Accordingly, we affirm.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  AFFIRMED




     *
       Pursuant to 28 U.S.C. § 636 (2000), the parties consented
to the jurisdiction of the magistrate judge.


                                      2